Mr. Justice Colcock
delivered the opinion of the court.
• Where a demand can not be made, the law does not dispense with notice. ' The circumstances which prevented it and the notice are still required. , It was the duty of the holder in this case, admitting that a demand could not have been made, to have given the defendant notice in as short a period after having ascertained that the demand could not be made, as she could have been required to do, if a demand had been made. Suppose the demand had been made on the 26th October, and no notice to the defendant had been given until the 10th or 15th of November, could this have been considered as a reasonable time, *341when the parlies were so contiguous to .each other as to have enabled the plaintiff to have given the notice in five hours, or at most in one day ? I presume not. The law is express that the notice shall be given as soon as shall be conveniently practicable. See the opinion of this court delivered by Justice Cheves in this case,. January term, 1818. (1 Nott & M'Cord, 438.) In some cases it becomes a question whether it was practicable to have given an earlier notice than that which is in proof, and this depends on the local situation of the parties and the means of communication. Here they were a few miles apart, and a daily communication between the places of their residence : So that if the rule is to be applied in any case, it must be in this.
The motion is granted.’
Justices Bay, Mott, Huger and Johnson, concurred,